Exhibit 10.16

 

AMENDED AND RESTATED

Summary of Non-Employee Director Compensation

 

      Each of the non-executive members of the Board of Directors of the Company
receives a fee of $8,000 annually. Additionally, each non-executive director
receives a fee of $600 for each Board of Director and committee meeting they
attend in person or by telephone participation. Each committee Chairman also
receives an additional fee of $1,500 annually, other than the Chairman of the
Audit Committee, who receives an additional fee of $2,500 annually. The Chairman
of the Board of Directors receives an additional fee of $4,000 annually.
Directors who are also salaried employees of the Company do not receive any
separate compensation for services as a director of the Company or of its
subsidiaries.

<PAGE>